Citation Nr: 0018710	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-03 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from January 1974 to May 1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts in 
September 1997 that denied that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for PTSD.


REMAND

The Board notes that in a Form 9 received in March 1999 the 
veteran reported that he was currently receiving Social 
Security benefits for PTSD.  In Masors v. Derwinski, 2 Vet. 
App. 181 (1992) and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), the United States Court of Appeals for Veterans 
Claims mandated that VA must obtain a Social Security 
Administration (SSA) decision granting disability benefits 
and the medical records upon which such a decision was based.  
In this case, the veteran is apparently in receipt of Social 
Security disability benefits, but the records used in 
arriving at this decision have not been associated with the 
claims folder.  All such records must be obtained prior to 
further consideration of the veteran's claim.

In addition, the veteran has stated that his PTSD is related 
to traumatic events that occurred while he was stationed in 
Korea, including one such event where he was ordered to make 
adjustments to an artillery piece which resulted in the 
deaths of several Koreans.  Personnel records contained in 
the claims folder show that the veteran was stationed in 
Korea from October 1974 to November 1975.  The veteran stated 
in a letter received in August 1998 that an event connected 
to his PTSD took place in "1974- 75, October," while he was 
serving with A Company, 1/14th FA, Second Infantry Division, 
at Camp Stanley.  The RO has not attempted to verify the 
veteran's account of this in-service stressor through the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The United States Court of Appeals for 
Veterans Claims has ruled that in certain circumstances, 
records may be deemed to be constructively before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
any records of the veteran's claimed in-service stressor(s) 
must be obtained prior to further appellate consideration of 
the merits of the veteran's claim.

The Board also notes that in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit invalidated the holding of the United States 
Court of Appeals for Veterans Claims in Colvin v. Derwinski, 
1 Vet. App. 171 (1991) that had established a "bright line" 
definition of what constitutes "material evidence" in the 
context of an application to reopen a claim for service 
connection (that, to be material, the newly submitted 
evidence must present a reasonable possibility of changing 
the outcome), in favor of the existing regulatory framework 
of 38 C.F.R. § 3.156.  The Federal Circuit noted that the 
threshold for determining whether evidence was new and 
material under that standard was rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Moreover, in Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), subsequent to the Federal Circuit's Hodge opinion, the 
United States Court of Appeals for Veterans Claims set forth 
a three-step process to be used for reopening claims: first, 
VA must determine whether new and material evidence has been 
presented under § 3.156(a); second, if new and material 
evidence has been presented, immediately upon reopening VA 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA should evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

In light of the fact that the record indicates that the RO 
considered at least part of the recently submitted evidence 
in this case under the Colvin standard that was invalidated 
by the Federal Circuit, it would be prejudicial to the 
veteran for the Board to proceed with final appellate 
consideration of his claim before the RO has reviewed the 
evidence that has been added to the record since the last 
prior final denial under the current legal standard.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the Social 
Security Administration and request a 
copy of any formal decision made relative 
to the veteran's claim for benefits with 
that agency, together with photocopies of 
all medical records used in making that 
determination.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should request the USASCRUR 
(formerly the United States Army and 
Joint Services Environmental Support 
Group) 7798 Cissna Road, Springfield, VA 
22150, to verify the claimed stressors 
reported by the veteran, to include an 
incident where casualties resulted from 
artillery fire from A Company, 1/14th FA, 
Second Infantry Division, at Camp Stanley 
in Korea.  A copy of the veteran's 
personnel records should be forwarded 
along with the request for verification.

3.  Thereafter, the RO should review the 
evidence that has been added to the 
record since the last prior final rating 
decision which denied service connection 
for PTSD, using the standard set forth by 
the Federal Circuit in Hodge and 
following the process set forth by the 
Court in Winters.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a Supplemental Statement 
of the Case that discusses the evidence 
in conjunction with the pertinent law and 
regulations, and they should be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




